06/26/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: OP 20-0235



                                 No. OP 20-0235

CLIFFORD OLD HORN,

              Petitioner,

      v.

LYNN GUYER, Warden,
Montana State Prison,

              Respondent.


                                     ORDER

      Upon consideration of Respondent’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Respondent is granted an extension of time

to and including August 2, 2020, within which to prepare, serve, and file his

response.




                                                                        Electronically signed by:
RB                                                                       James Jeremiah Shea
                                                                   Justice, Montana Supreme Court
                                                                             June 26 2020